AMENDMENT TO PROMISSORY NOTE DATED APRIL 24, 2011

 

WHEREAS, Queensridge Mining Resources, Inc., a Nevada corporation, (“Maker”) has
issued a Promissory Note dated April 24, 2011 in the amount of $10,000 (the
“Note”) to The Stromer Family, PKS Trust (“Holder”); and

 

WHEREAS, all principal and interest owing under the Note was originally due and
payable on or before April 24, 2013; and

 

WHEREAS, Maker and Holder desire to extend the due date of the Note for an
additional two (2) years,

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

 1. Effective as of April 24, 2013, the final due date of the Note is extended
    to April 24, 2015.

 

 2. Interest shall continue to accrue under the Note at the rate set forth
    therein, and all other terms of the Note not specifically modified by this
    Amendment shall remain in full force and effect.

 

Queensridge Mining Resources, Inc.   By: /s/ Phillip Stromer        Phillip
Stromer, President and CEO     The Stromer Family, PKS Trust     By: /s/ Phillip
Stromer       Phillip Stromer

 

